Exhibit 10.4
AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”)
is made effective as of the 2nd day of October, 2007, by and between Mylan Inc.,
a Pennsylvania corporation formerly known as Mylan Laboratories Inc. (the
“Company”), and Heather Bresch (“Executive”).
     WHEREAS, the Company and Executive are party to that certain Executive
Employment Agreement dated as of January 31, 2007 (the “Agreement”), pursuant to
which the Company agreed to continue to employ Executive, and Executive accepted
such employment, as more particularly described in the Agreement; and
     WHEREAS, the Company and Executive desire to amend the Agreement in
accordance with Section 14 thereof, upon the terms and conditions set forth
herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
     1. Section 4(b) of the Agreement is hereby amended to change the percentage
for the discretionary Annual Bonus opportunity from seventy-five percent (75%)
to one hundred percent (100%).
     2. (a) The parties acknowledge and agree that this Amendment is an integral
part of the Agreement. Notwithstanding any provision of the Agreement to the
contrary, in the event of any conflict between this Amendment and the Agreement
or any part of either of them, the terms of this Amendment shall control.
          (b) Except as expressly set forth herein, the terms and conditions of
the Agreement are and shall remain in full force and effect.
          (c) The Agreement, as amended hereby, sets forth the entire
understanding of the parties with respect to the subject matter thereof and
hereof.
          (d) This Amendment shall be governed by, interpreted under and
construed in accordance with the laws of the Commonwealth of Pennsylvania.
          (e) This Amendment may be executed in any number of counterparts, each
of which shall be an original and all of which shall constitute one and the same
document.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the day and year first above written.

            MYLAN INC.
      By:   /s/ Robert J. Coury          Name: Robert J. Coury        
Title:   Vice Chairman & CEO        EXECUTIVE:
      /s/ Heather Bresch       Heather Bresch           

-2-